Title: To John Adams from Jonathan Williams, 23 May 1780
From: Williams, Jonathan
To: Adams, John


     
      Dear Sir
      Nantes May 23. 1780
     
     I have received your much esteemed Favour of the 14 Instant, and find by it that the Error about my departure for America is sett right: My Uncle is, if not already sailed, ready to depart from L’Orient, and I hope your Letters by him will arrive safe.
     I thank you very much for the news you give me and I wish I could in return say something decisive about Clinton, but my last Letters from America give me nothing later than 18 March from Carolina. I have received Letters to day from Boston by the way of Bilboa brought by Mr. Appleton, who I suppose to be the Son of my Friend Mr. Nat Appleton of the Loan Office. My last Dates are in March and I have no more News about military affairs than if we had not an Enemy in our Country.
     A Dutch man is arrived here who says he saw Walsingham’s Fleet standing to the Westward from the Entrance of the Channel on the 18 Instant. Greaves I understand is not with him.
     I send you inclosed a News Paper, not on account of the News it contains but to show you the Pensylvania Acts, and part of one of Congress incorporated therin which perhaps you may not yet have seen. I observe Congress estimation of the Currency seems to be at 40 for one, for they propose to receive one hard Dollar in payment of 40 paper ones for the Taxes, yet they speak of the punctual redemption of their Bills. I am sorry to observe that all the Events which it was supposed would make the appreciation of our money as rapid as its Depreciation has been, have not had the desired Effect, and I cant see when the Evil will stop. I am for my own part an exceeding great Sufferer in this Business, but I should not regret any Loss I might suffer if it tended to relieve my Country and contribute to the public Disburse, but on the Contrary I see with Concern a number of speculators who keep our money in disgrace from imaginary Causes, and make Fortunes by their Countrys distress, for were our money to rise to its original value, or near it, these People who possess large Property bought at an extravagant Rate, would by the Consequent reduction of prices, be less affluent. Thus like Hottentots they are Feeding on the Entrails of their Neighbors.
     I see by the English Papers that Genl. Conway and Mr. Hartly are for making propositions of Peace. I am surprized they think America will be guilty of such base ingratitude as to join them against the House of Bourbon.
     I am with the greatest Respect & Esteem Dear Sir Your most obedient & most humble Servant
     
      Jona. Williams
     
    